Title: Abigail Adams to John Thaxter, 12 June 1778
From: Adams, Abigail
To: Thaxter, John



Dear Sir

June 12 1778


My spirits are rather low, I do not feel in any great moode for useing my pen, yet I cannot let this opportunity slip without expressing my concern for your Health. The Humour you complain of, is a sad compound I fear, among the ingredients the Salt Rhume is of the most obstinate and inveterate kind as I can assure you by sad experience. I have tried many things with little or no Effect. Where it once takes possession it will not be removed, and in you and me it claims a Hereditary right. But if it continues to harass you, I would advise you to return and go into a Regular course of phthick physic and diet.
You would be surprized I suppose if I should tell you that my Father was inoculated for the small pox and is this day Breaking out; he has it in this Town at Col. Quincys. I believe I mentiond to you in a former Letter that the whole Farms were under Inoculation for the small pox. Mr. Wibird has just recoverd from it.
Would it surprize you still more if I should carry you to a Barn at the Worlds End, and shew your Father just Breaking out with the same Disease; yet so it is. I would not write you an account of it till I had been myself to your Fathers and heard from your own Family how he was. He is comfortable and like to do well, your sisters are all well, 2 of them have had it full, your sister Hannah has not venturd. Your Father was inoculated 11 days ago and mine 10.
No News yet of the Boston, and tomorrow compleats 4 months since I committed my Happiness to the winds and waves. O when will it again be wafted Back to your Friend

Portia

